Citation Nr: 0603929	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  98-00 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypothyroidism 
including as due to ionizing radiation.  

3.  Entitlement to service connection for defective vision.  

4.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.  

5.  Entitlement to a rating in excess of 10 percent for 
chronic sinusitis with polyp.  

6.  Entitlement to a compensable rating for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 1997, a 
statement of the case was issued in September 1997, and a 
substantive appeal was received in January 1998.  

Although the issue of service connection for skin disability 
was also initially appealed, the RO established service 
connection for actinic keratosis in a subsequent rating 
decision.  

With regard to the asthma issue, the RO initially assigned a 
10 percent rating, and the veteran appealed.  By subsequent 
rating decision in August 2000, the RO increased the rating 
to 30 percent, effective March 24, 1999.  Therefore, the 
Board must consider whether a rating in excess of 10 percent 
was warranted prior to March 24, 1999, and whether a rating 
in excess of 30 percent is warranted from that date.


FINDINGS OF FACT

1.  Hypertension was not manifested during service, or within 
one year of discharge from service, nor is such disability 
otherwise related to the veteran's service.

2.  Hypothyroidism was not manifested during service, nor is 
such disability otherwise related to the veteran's service.

3.  The veteran's decreased visual acuity is due to 
refractive error and is not a disability for the purposes of 
entitlement to VA compensation benefits.

4.  Prior to March 24, 1999, the service-connected bronchial 
asthma was no more than mild in degree, and pulmonary 
function tests did not show FEV-1 of less than 71 percent 
predicted, or; FEV- 1/FVC less than 71 predicted.  

5.  From March 24, 1999, the service connected bronchial 
asthma has been no more than moderate in degree, and 
pulmonary function tests have not shown FEV-1 of less than 56 
percent predicted, or; FEV- 1/FVC less than 56 of predicted.  

6.  The service-connected chronic sinusitis is manifested by 
nasal congestion and some pain.  

7.  The service-connected rhinitis is manifested by nasal 
congestion, but without 50% blockage of both nasal passages 
or complete blockage of one nasal passage and no polyps.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Hypothyroidism including as due to ionizing radiation was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2005).

3.  Service connection for decreased visual acuity due to 
refractive error is precluded by governing regulations.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Prior to March 24, 1999, the criteria for entitlement to 
an evaluation in excess of 10 percent for service-connected 
bronchial asthma were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).

5.  From March 24, 1999, the criteria for entitlement to an 
evaluation in excess of 30 percent for service-connected 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2005).  

6.  The criteria for entitlement to an evaluation in excess 
of 10 percent for service-connected chronic sinusitis with 
polyp have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. § 4.97, Diagnostic Code 6513 (2005).  

7  The criteria for entitlement to a compensable evaluation 
for service-connected rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in April 2002 and 
September 2004 VCAA letters and the statement of the case 
have collectively informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the September 2004 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
September 2004 regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations for the issues on appeal with 
the exception of the claims of entitlement to service 
connection for hypothyroidism and hypertension.  In this 
case, the Board finds that VA medical opinions or  
examinations are not necessary for the hypertension and 
hypothyroidism claims.  The service medical records do not 
reflect high blood pressure or a diagnosis of  hypertension, 
nor do they reflect any hypothyroidism disability.  Because 
the evidence does not establish that the veteran suffered "an 
event, injury or disease in service" as it relates to his 
claims of service connection, it is not necessary to obtain 
VA medical opinions for these claims.  38 U.S.C.A.  § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent  
evidence of the incurrence of hypertension or hypothyroidism 
in service.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  Significantly, 
no additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  The veteran reported that he had no additional 
evidence to submit in January 2005.  The Board finds that no 
further action is required by VA to assist the veteran with 
the claims.

General service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for hypertension.

The Board finds that service connection is not warranted for 
hypertension.  There is no competent evidence of 
manifestations of hypertension during service.  Blood 
pressure at the time of the December 1965 enlistment 
examination was 132/84.  The veteran denied having or ever 
having had high or low blood pressure at the time he 
completed a Report of Medical History in December 1965.  
Blood pressure at the time of a medical board examination 
which was conducted at the end of the veteran's active duty 
service in July 1968 was 132/90.  Hypertension was not 
diagnosed.

Although hypertension is among the chronic diseases subject 
to presumptive service connection under the provisions of § 
3.307(a), there is also no competent medical evidence of 
record to show that the hypertension was manifested to a 
compensable degree within the one-year presumptive post- 
service period.  Blood pressure in August 1968 was recorded 
as 140/85.  Additionally, blood pressure was 130/90 at the 
time of a September 1969 VA examination.  Hypertension was 
not diagnosed at the time.  

A January 1975 VA record indicates that the veteran's blood 
pressure was 150/98.  A September 1977 VA clinical record 
indicated that blood pressure was 128/94.  

A March 1999 VA examination report includes the diagnosis of 
essential hypertension.  Blood pressure was 160/92.  The 
disability was not, however, linked back to the veteran's 
active duty service.  

There is no competent evidence of record which links the 
currently existing hypertension to the veteran's active duty 
service.  In an August 1984 statement, the veteran reported 
that he had hypertension as a result of medication he took 
for service-connected disabilities.  Significantly, a May 
2004 VA examination resulted in a pertinent impression of 
hypertensive vascular disease which was not secondary to 
diabetes mellitus.  It was noted that hypertension was 
diagnosed in 1990 and diabetes mellitus was not diagnosed 
until 1992.  The Board finds that the veteran's opinion as to 
the existence and etiology of hypertension is without 
probative value.  As a lay person, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In September 1996, the veteran reported that he had high 
blood pressure since his active duty service.  He had been 
treated at VA a clinic.  The Board finds, as set out above, 
that the probative evidence of record weighs against the 
veteran's allegations of the existence of hypertension from 
active duty to the present.  Post-service clinical records do 
not record the presence of hypertension for many years after 
the veteran's discharge from active duty.  The Board finds 
there is no continuity of symptomatology of hypertension from 
the time of the veteran's discharge to the present.  

In summary, there is no probative evidence of hypertension in 
service.  Moreover, there is no probative evidence of a nexus 
between the veteran's hypertension and his period of active 
duty service or to a service connected disability.  Thus, 
service connection for hypertension is not warranted.  This 
is a case where the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Entitlement to service connection for hypothyroidism 
including as due to ionizing radiation.

Service connection for a disease that is claimed to be 
attributable to radiation exposure during service can be 
established by three different methods.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected, specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran 
who while serving on active duty, or an individual who while 
serving on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, that must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

The veteran is claiming entitlement to service connection for 
hypothyroidism which he alleges is due to radiation exposure 
he had while on active duty.  Hypothyroidism is not included 
as a presumptive disability for radiation exposed veteran's 
as set out under 38 C.F.R. § 3.309(d).  Service connection is 
therefore not warranted on a presumptive basis.  Further 
more, Hypothyroidism is not a disability which is considered 
a radiogenic disease under 38 C.F.R. § 3.311.  Thus, while 
the veteran has alleged that he currently has a disability 
due to exposure to ionizing radiation in service, he does not 
have a "radiogenic disease."  There is no requirement that 
additional development be conducted with regard to obtaining 
dose estimates for the veteran's alleged radiation exposure.  

The Board notes that, even though hypothyroidism is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board 
finds that service connection is not warranted for 
hypothyroidism on a direct basis.  The disability was not 
present during active duty or for many years thereafter nor 
is there competent evidence of record which links the 
veteran's currently existing hypothyroidism to active duty in 
any way.  The service medical records were silent as to the 
presence of hypothyroidism.  At the time of the veteran's 
enlistment examination in December 1965, he reported that he 
had been exposed to a radioactive substance.  An annotation 
indicates that he worked with monkeys that were involved with 
radioactive testing.  Another annotation indicated that the 
veteran worked with research radiation.  No thyroid disorder 
was noted at the time of a medical Board examination which 
was conducted in July 1968.

There is no continuity of symptomatology of a thyroid 
disability from the veteran's discharge from active duty to 
the present.  Physical examination revealed no pertinent 
symptoms at the time of a September 1969 VA examination.  The 
first competent evidence of the presence of hypothyroidism is 
dated in 1993.  A VA clinical record dated in September 1993 
included an assessment of mild hypothyroidism.  Subsequent VA 
clinical records including those dated in October 1993 and 
March 1994 include assessments of hypothyroidism.  The Board 
finds that the first competent evidence of the presence of 
hypothyroidism is many years after the veteran's discharge 
from active duty.  

There is no competent evidence of record which links the 
currently existing hypothyroidism to the veteran's active 
duty service.  The only evidence of record which links the 
currently existing hypothyroidism to the veteran's active 
duty service in any way is his own allegations and accounts 
of purportedly what private physicians have told him.  In 
September 1996, the veteran reported that he was informed he 
had a thyroid problem because of his work on radars and 
exposure to CBR gases, toxic elements in the U. S. Army.  In 
January 1998, the veteran reported that he was informed by 
his family physician that he had thyroid problems possibly 
due to exposure of radiation of some type.  The veteran wrote 
that he worked on radars during active duty without 
protection.  As to that contention that the veteran was 
informed by a private physician that he had hypothyroidism as 
a result of active duty service including radiation exposure, 
it must be noted that the U.S. Court of Appeals for Veterans 
Claims has held that a lay person's statement about what a 
physician told him or her, i.e., "hearsay medical evidence," 
cannot constitute the medical evidence, as "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this regard, 
the Board notes that, aside from the veteran's own testimony 
on the matter of what a physician reported to him, the record 
is devoid of evidence substantiating any such admission by 
medical personnel as to the etiology of the hypothyroidism.  
The Board further finds that the veteran's own opinions as to 
the etiology of his hypothyroidism are without probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In sum, the preponderance of the evidence is against a 
finding that the veteran's hypothyroidism was caused by any 
incident of service, to include exposure to ionizing 
radiation, and the claimed condition is not shown to have 
been incurred in or aggravated by service.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for hypothyroidism, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to service connection for defective vision.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In the present case, there is no medical evidence of disease 
or injury to the veteran's eyes during service.  The 
veteran's visual acuity was documented prior to active duty 
service in December 1965 as 20/25 bilaterally, and the 
examination report expressly noted a defect in vision.  In 
April 1967, the veteran complained of problems with reading.  
Visual acuity without correction was 20/40 for the right eye 
and 20/30 for the left eye.  The diagnosis was astigmatism.  
In May 1968, the veteran reported that he had a slight blur 
for his distant vision.  He only was wearing glasses for near 
vision.  At the end of the veteran's active duty service, 
visual acuity in July 1968 was 20/22 in the right and 20/20 
in the left.  There is no evidence in the service medical 
records to suggest any superimposed eye disability during 
active duty service.  

The most recent VA vision examination was conducted in May 
2004, at which time the veteran's eye disability was 
diagnosed as presbyopia.  Thus, the veteran's claim for 
service connection for defective vision is based upon 
refractive errors of the eye.  Although the veteran's visual 
acuity may have decreased during service, it nevertheless 
must be denied as a matter of law.  The Board notes an April 
1971 letter from a VA physician indicates that the veteran 
had been denied eligibility for glasses.  It was noted that 
the veteran's need for glasses in the service was undoubtedly 
due to age.  This letter supports a finding that the decrease 
in visual acuity was not due to disease or injury from the 
veteran's active duty service.  

The veteran has alleged that he has visual problems due to 
his service-connected diabetes mellitus and bronchial asthma.  
A December 2002 VA clinical record indicated that the veteran 
was seen for a diabetic retinal examination.  The assessment 
was no retinopathy.  A VA vision examination was conducted in 
May 2004.  The veteran reported that he was concerned about 
his steroid prescription for asthma making glucose control 
more difficult due to diabetes mellitus.  There had been 
vision fluctuations associated with high and low glucose 
levels.  Diabetes mellitus was diagnosed in 2002.  It was 
noted that the veteran had a steroid injection once per month 
for asthma and noticed temporary vision changes.  The 
diagnosis was non-insulin dependent diabetes mellitus II but 
no retinopathy.  The examiner specifically opined that the 
veteran did not have any ocular defect associated with 
disease or active duty service.  The VA examiner who 
conducted a January 2005 VA examination determined that there 
was no evidence of diabetic retinopathy.  

The only evidence of record which indicates in any way that 
the veteran currently has visual problems due to his active 
duty service or to a service connected disability is his own 
allegations.  These are without probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Entitlement to an increased rating for bronchial asthma.

Factual Background

In September 1996, the veteran submitted his claim of 
entitlement to an increased rating.  

An October 1997 VA clinical record indicates that the veteran 
complained of shortness of breath at night.  

Pulmonary function testing conducted in October 1997 revealed 
that FEV-1 was 124 percent of the predicted value and FEV-
1/FVC was greater than the percentage of the predicted value 
also.  A separate report dated in October 1997 indicates that 
FEV-1 was 34 percent of the predicted value and FEV-1/FVC was 
41 percent of the predicted value.  

A January 1998 private clinical record reveals that the 
veteran complained of a cough and shortness of breath.  The 
cough and congestion had been present for three weeks.  The 
assessment/diagnosis was acute shortness of breath and 
bronchitis.  

A VA respiratory examination was conducted on March 24, 1999.  
At the time of the examination, the veteran was on Albuterol 
and Azmacort.  He reported that he had been hospitalized 3-4 
times in the preceding two years for bronchial asthma 
attacks.  Within the last two years, he had been to the 
emergency room six times for treatment of acute bronchial 
asthma attacks.  The assessment was bronchial asthma with 
recurrent acute exacerbations with severe air flow 
obstruction by pulmonary function testing.  

Pulmonary function testing was conducted in March 1999.  It 
was noted that the veteran had a great deal of difficulty 
with the testing because of coughing.  Testing revealed that 
FEV-1 was 118, 104, 89 and 69 percent of the predicted value.  

In June 1999, the veteran complained of shortness of breath 
which had been present for one week.  The veteran thought the 
shortness of breath was related to an increase in his thyroid 
medication.  

At the time of a November 2002 VA general medical 
examination, the veteran reported that he had asthma attacks 
approximately twice per week which were described as chest 
tightness, shortness of breath, wheezing and a dry cough.  He 
informed the examiner that he had been treated, in part, with 
steroid injections.  He also reported dyspnea on exertion 
with walking less than one block.  He reported that he was 
treated at an emergency room four times over the last year 
for asthma exacerbations at various hospitals in El Paso, 
Texas.  Current treatment was Singulair and albuterol 
inhaler.  He reported that, approximately twice per week, he 
had a period of incapacitation requiring bed rest and 
treatment by a physician.  He informed the examiner that he 
was usually in bed for approximately three days.  The veteran 
reported he had ongoing treatment with a physician in Juarez, 
Mexico and with the VA in El Paso, Texas for bronchial 
asthma.  Pulmonary function testing from December 2002 were 
interpreted as having a normal pulmonary function and a 
reactive airway.  The diagnosis was bronchial asthma.  

December 2002 pulmonary function testing revealed that FEV-1 
was 110% of predicted value and FEV-1/FVC was 103% of the 
predicted value.  

At the time of a February 2004 Social Security evaluation, it 
was noted that the veteran reported he got shortness of 
breath if he walked more than 1/2 a block.  An annotation 
indicates that the inability to walk was not demonstrated at 
clinical evaluation, it was only based on the veteran's 
report.  The veteran claimed shortness of breath due to his 
bronchial asthma.  The examiner determined that the veteran 
would be able to stand or walk with normal rest breaks for a 
total of about six hours in an eight hour work day.  It was 
noted that the veteran's alleged limitations due to his 
symptomalogy were not fully supported by the evidence.  

A VA examination was conducted in May 2004.  The veteran 
reported that he had flares of bronchial asthma once per 
week.  He reported that he received prednisone injections 
from 1976 to 1980.  He reported he was being treated with 
nebulizers and followed for bronchial asthma at the VA Health 
Care Center in El Paso.  Pulmonary examination revealed a few 
faint scattered wheezes but no major rales or rhonchi.  

The report of a May 2004 VA eye examination includes the 
notation that the veteran had concerns about a steroid 
prescription for asthma making glucose control more 
difficult.  There had been vision fluctuations with the high 
and low glucose levels.  There was an annotation that the 
veteran was receiving a steroid injection approximately once 
per month for asthma.  

On VA examination in January 2005, the veteran reported that 
his bronchial asthma had become progressively worse since 
discharge and he now had a daily cough with greenish sputum 
but no hemoptysis.  He reported shortness of breath after one 
to one and one half blocks.  Treatment consisted of albuterol 
inhaler and loratadine tablets.  The condition did not affect 
employment because the veteran was not working.  He reported 
the he had had an asthmatic attack approximately six months 
prior where he sought treatment in the emergency room.  
Physical examination revealed that breath sounds were 
diminished to both lungs but there was no wheezing, rhonchi 
or rales.  The pertinent diagnosis was bronchial asthma not 
found.  

The Board further notes that in June 2004, the veteran 
reported a history of smoking since the age of 16.  He smoked 
10 cigarettes daily at the time of the examination.  

February 2005 pulmonary function testing FEV-1 was 113 
percent of the predicted value and FEV-1/FVC was 104 percent 
of the predicted value.  The pulmonary function testing were 
interpreted as being normal.  



Criteria and Analysis

The veteran's bronchial asthma is evaluated under the 
provisions of 38 C.F.R. § 4.97, DC 6602.  The rating schedule 
for determining the disability evaluations for asthma were 
revised, effective October 7, 1996, subsequent to the 
veteran's filing his initial claim.

Under the prior version of DC 6602, a 10 percent rating was 
provided for mild bronchial asthma, characterized by 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was provided where there was moderate bronchial 
asthma, characterized by rather frequent asthmatic attacks 
(separated only by 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
provided where there was severe bronchial asthma, 
characterized by frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication precluding more than 
light manual labor.  A 100 percent rating requires pronounced 
symptoms with very frequent asthmatic attacks; severe dyspnea 
on slight exertion between attacks, and marked loss of weight 
or other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, Code 6602, effective prior to October 7, 1996.

Under the current version of DC 6602, a 10 percent rating is 
warranted for FEV-1 of 71 to 80-percent predicted, or; FEV- 
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, or; FEV- 
1/FVC of 56 to 70 percent, or; daily inhalation or oral 
bronchodilator therapy, or; inhalation anti-inflammatory 
medication.  A 60 percent rating is provided where there is 
FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
of less than 40 percent predicted; or FEV-1/FVC of less than 
40 percent; or more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, DC 6602 
(2005).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-00.

The veteran's asthma was rated 10 percent disabling prior to 
March 24, 1999.  After considering the evidence, the Board is 
unable to find that a rating in excess of 10 percent is 
warranted prior to this date under any criteria.  The 
evidence shows that prior to March 24, 1999, the asthma was 
essentially mild in degree.  The veteran's complained of 
shortness of breath.  Although one October 1997 pulmonary 
test result showed significantly decreased FEV-1 and FEV-
1/FVC, another that same month together with several 
subsequent tests leads the Board to conclude that the 
particular October 1997 test which showed a significant 
decrease was in inaccurate study and should be given virtual 
no probative value.  It is simply too inconsistent with all 
of the other test results of record. 

Based on a VA examination on March 24, 1999, the RO increased 
the rating to 30 percent effective from that date.  With 
regard to the period from March 24, 1999, on, the Board 
concludes that the criteria for an evaluation in excess of 30 
percent for service-connected bronchial asthma have not been 
met under the prior rating criteria for evaluation of 
bronchial asthma.  

The preponderance of the evidence demonstrates that the 
bronchial asthma is not manifested by frequent asthmatic 
attacks (one or more attacks weekly), marked dyspnea on 
exertion between attacks and only temporary relief by 
medication precluding more than light manual labor.  The 
Board notes the veteran has reported at different times to 
various health care providers that he had had to seek 
treatment in emergency rooms several times per year due to 
his bronchial asthma.  The Board finds, however, that there 
is no objective evidence of this alleged treatment.  The 
clinical records associated with the claims file do not 
reveal that the veteran had been treated in a emergency room 
for asthma.  The clinical records also do not indicate that 
the veteran had any prostrating attacks due to his bronchial 
asthma.  Clinical records dated in 1997, 1998 and 1999 
demonstrate that the veteran sought treatment on one occasion 
each year with complaints of shortness of breath.  There is 
no evidence in the clinical records demonstrating that the 
veteran's bronchial asthma was manifested by marked dyspnea.  
The Board notes that the examiner who conducted the February 
2004 Social Security evaluation determined that the veteran 
was able to stand and or walk for up six hours in an eight 
hour work day.  This determination weighs against a finding 
that the bronchial asthma precludes more than light manual 
labor.  

The Board finds an increased rating is not warranted when the 
bronchial asthma is evaluated under the current rating 
criteria for bronchial asthma.  With one exception discussed 
above, pulmonary function testing results associated with the 
claims file do not indicate that the bronchial asthma is 
manifested by FEV-1 of 40 to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent.  Additionally, there is no 
competent evidence of record indicating that the bronchial 
asthma required at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids or more than one attack per week with 
episodes of respiratory failure or the requirement of daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  As noted 
above, the clinical records do not demonstrate that the 
veteran was being treated monthly for his asthma nor do they 
demonstrate that the veteran had more than one asthma attack 
per week.  

The Board notes the veteran has reported in 2002 that he 
received treatment from a Mexican physician for bronchial 
asthma.  The records from this alleged treatment in Mexico 
have not been associated with the claims file.  The Board 
finds, however, that the veteran's allegations of treatment 
in Mexico are not substantiated.  The veteran was informed on 
numerous occasions to submit relevant evidence in support of 
his claim.  The veteran was also informed what was required 
to substantiate his claim for an increased rating.  The Board 
believes that if the records from his treatment in Mexico 
actually reflected the symptomalogy reported by the veteran 
at the time of the November 2002 VA examination, he would 
have obtained it or informed VA of the evidence directly.  
The only reference to this treatment is included in these VA 
examination reports.  The Board further notes the clinical 
records from VA El Paso do not support the extent of symptoms 
reported by the veteran.  

The Board also notes the veteran has reported at times that 
his bronchial asthma required treatment by steroids.  There 
is no objective evidence of this treatment.  A May 2001 VA 
clinical record revealed that the veteran was prescribed 
prednisone for a problem associated with facial swelling.  
The Board finds there is evidence of record, other than the 
veteran's own allegations, that he was treated with steroids 
for his bronchial asthma.  

The Board finds that the preponderance of the evidence 
demonstrates that the service connected bronchial asthma does 
not warrant a rating in excess of 10 percent prior to March 
24, 1999, or a rating in excess of 30 percent after that 
date.  

Entitlement to a rating in excess of 10 percent for chronic 
sinusitis.

Factual Background

In September 1996, the veteran submitted his claim of 
entitlement to an increased rating.  

In March 1999, a VA sinus examination was conducted.  The 
veteran reported that he had flares of sinusitis 
approximately twice per week or more.  During flares, he had 
severe nasal congestion in both nostrils, postnasal drip and 
difficulty breathing through his nose.  He also reported he 
would have purulent discharge.  Physical examination revealed 
moderately severe nasal congestion and a 5% obstruction in 
each nostril due to congestion.  Physical examination of the 
sinuses revealed pain and tenderness of the maxillary, 
frontal and antral sinuses.  The diagnoses were chronic 
allergic rhinitis associated with chronic sinusitis possible 
polyploid lesion or mucoperiostal thickening in the right 
maxillary antrum.  

A March 1999 X-ray examination of the sinuses was interpreted 
as revealing mucoperiosteal thickening or possible polyploid 
lesion involving the right maxillary antrum.  

An April 1999 sinus Computed Tomography (CT) examination was 
interpreted as revealing mucoperiosteal thickening.  

At the time of a November 2002 VA general medical examination 
the veteran informed the examiner that he had been treated 
for sinusitis by antibiotics approximately 10 times over the 
past year.  He stated that he had frequents periods of 
incapacitation requiring bed rest and treatment by a 
physician.  He opined that he was incapacitated approximately 
one week per month from sinusitis symptoms.  He reported that 
he had ongoing treatment with VA and a Mexican physician for 
the disability.  Physical examination revealed nasal 
congestion but no obstruction.  There was no purulent 
discharge or crusting.  The sinuses were tender to palpation.  
Computed Tomography (CT) examination of the sinuses revealed 
polyps.  The impression was chronic sinusitis.  The pertinent 
diagnosis was chronic sinusitis with polyps in the maxillary 
sinuses and chronic allergic rhinitis.  

A December 2002 VA clinical record includes the notation that 
a CT of the sinuses performed the same months was interpreted 
as revealing chronic sinusitis with polyps in the maxillary 
sinuses.  

On VA examination in January 2005, the veteran reported that 
his sinus symptomalogy has progressively increased since 
discharge and that the condition was now present year round.  
It interfered with his ability to breath through his nose 
daily but there was no purulent discharge, no shortness of 
breath, or nasal obstruction.  Physical examination revealed 
a 50% obstruction in the left nostril.  No crusting was 
present.  There was no tenderness to deep palpation.  The 
pertinent diagnoses were perennial allergic rhinitis with 
chronic maxillary sinusitis found.  

Criteria and analysis

The regulations for evaluation of sinusitis, were revised 
effective October 7, 1996.  See 61 Fed. Reg. 46720 (Sept. 5, 
1996).  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

The Rating Schedule, prior to October 1996, provided a 
noncompensable (0 percent) evaluation for chronic maxillary 
sinusitis with only X-ray manifestations and mild symptoms.  
A 10 percent evaluation required moderate chronic sinusitis 
with discharge or crusting or scabbing and infrequent 
headaches.  A 30 percent rating required severe chronic 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulent discharge.  A 50 percent evaluation was 
provided for chronic sinusitis with either chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6510 (effective prior to October 7, 1996).

The Rating Schedule currently provides ratings for chronic 
sinusitis detected by X-ray only (0 percent); with 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting (10 percent); with 3 or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or, more than 6 non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting (30 
percent); and following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries (50 
percent).  38 C.F.R. § 4.97, Diagnostic Code 6510 (effective 
October 7, 1996).  It is noted that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  Id.

In this case, there is no competent evidence that the veteran 
underwent prolonged (lasting four to six weeks) antibiotic 
treatment for his sinus problems, nor evidence that any 
episode of sinusitis was incapacitating, that is, requiring 
bed rest and treatment by a physician.  The veteran has 
reported at the time of a 2002 VA examination that he 
received treatment from a Mexican physician for sinusitis.  
The records have not been obtained.  The Board further notes, 
there were no further references to this treatment anywhere 
in the claims file.  Subsequent clinical records and VA 
examinations do not reference any treatment in Mexico.  The 
veteran has not indicated that such records have not been 
obtained.  

The VA clinical records associated with the claims file do 
not document sufficient symptomatology to warrant an 
increased rating.  They reference, at most, very intermittent 
complaints of a stuffed up nose.  There is no evidence of 
treatment by antibiotics.  

While the veteran has alleged that he has very frequent 
episodes of sinusitis, he has not indicated that he had an 
accompanying headache.  There is no evidence of record 
demonstrating that the service connected sinusitis is 
manifested by any purulent discharge or crusting.  No health 
care provider has ever examined the veteran and noted the 
presence of either purulent discharge or crusting.  

The RO noted that the veteran's 10 percent sinusitis 
disability rating could not be reduced as it had been in 
effect for 20 years.  The Board finds that the veteran's 
sinusitis does not meet or more nearly approximate the 
criteria for rating in excess of the current 10 percent.  



Entitlement to a compensable rating for allergic rhinitis.

Factual Background

In September 1996, the veteran submitted his claim of 
entitlement to an increased rating.  

At the time of a November 2002 VA general medical examination 
the veteran alleged that he was incapacitated approximately 
one week per month due to rhinitis.  He reported that he had 
ongoing treatment from VA and a private physician in Mexico.  
Physical examination revealed nasal congestion but no 
obstruction.  There was no purulent discharge or crusting.  
CT examination of the sinuses revealed polyps.  The 
impression was chronic sinusitis.  The pertinent diagnosis 
was chronic sinusitis with polyps in the maxillary sinuses 
and chronic allergic rhinitis.  

A December 2002 VA clinical record includes the notation that 
a CT examination of the sinuses performed the same month was 
interpreted as revealing chronic sinusitis with polyps in the 
maxillary sinuses.  

On VA examination in January 2005, the veteran reported that 
his sinus symptomalogy had progressively increased since 
discharge and that the symptomatology was present year round.  
It daily interfered with his ability to breath through his 
nose but there was no purulent discharge, no shortness of 
breath, or nasal obstruction.  Physical examination revealed 
a 50% obstruction in the left nostril.  No crusting was 
present.  There was no tenderness to deep palpation.  The 
pertinent diagnoses were perennial allergic rhinitis with 
chronic maxillary sinusitis found.  

Criteria and analysis

The regulations for evaluation of rhinitis, were revised 
effective October 7, 1996.  See 61 Fed. Reg. 46720 (Sept. 5, 
1996).  VA's General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

Under 38 C.F.R. § 4.97, Diagnostic Code 6501 (1996), a 
minimum 10 percent evaluation is warranted for atrophic 
chronic rhinitis with definite atrophy of the intranasal 
structure and moderate secretion.  A 30 percent evaluation 
contemplates moderate crusting and ozena, with atrophic 
changes.  See also 38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 (2005), a 10 
percent evaluation is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  With polyps, a 30 percent 
evaluation is in order.

The Board finds there is no competent evidence of record 
indicating that the service-connected disability is 
manifested by sufficient symptomatology to warrant a 
compensable evaluation.  The veteran has reported the 
presence of nasal congestion.  He has not indicated, however, 
that his service-connected allergic rhinitis is productive of 
a 50 percent obstruction in both nasal passages or a complete 
blockage of one nasal passage.  No other evidence of record 
indicates the presence of such symptomatology.  There is no 
objective evidence of the presence of crusting or ozena.  The 
presence of polyps has been noted by CT examination but these 
are located in the sinuses and have not been linked to the 
service connected rhinitis in any way.  The persuasive 
evidence of record demonstrates that greatest disability 
attributed to the rhinitis is a 50 obstruction in one 
nostril.  




ORDER

The appeal is denied as to all issues.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


